Order, Supreme Court, New York County (Edward Greenfield, J.), entered on March 15, 1990, which, inter alia, granted plaintiff’s motion for partial summary judgment pursuant to CPLR 3212 (e), and judgment of the same Court entered on March 23, 1990, which awarded plaintiff the sum of $62,472.89, inclusive of interest, unanimously affirmed, with costs.
Plaintiff, a factoring firm, brings this action for goods sold and delivered to the defendant, which is alleged to have accepted substantial goods from plaintiff’s assignor. In an answer to an interrogatory propounded by plaintiff, defendant acknowledged a liability to plaintiff’s assignor in the amount of $57,043.66, without qualification or caveat. Defendant’s conclusory and unsupported attempt to explain away this admission is insufficient to sustain its burden in opposing a motion for summary judgment (see, Tobron Off. Furniture Corp. v King World Prods., 161 AD2d 355).
We have considered the defendant’s remaining arguments, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Kassal, JJ.